Citation Nr: 0640189	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  05-06 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to an effective date earlier than February 19, 
2004, for the award of death pension.



ATTORNEY FOR THE BOARD

W.L. Pine, Counsel



INTRODUCTION

The veteran had active service during World War II.

This appeal is from a September 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
named above.

The Board of Veteran's Appeals (Board) received 
correspondence from the appellant in April 2006 styled as a 
motion for reconsideration of her claim, on the basis of 
alleged clear and unmistakable error (CUE).  Enclosed were 
copies of documents which the RO had previously reviewed in 
this case.

No action is necessary in response to the appellant's 
correspondence.  There is no final Board decision as to which 
the appellant can move for reconsideration.  See 38 C.F.R. 
§ 20.1000.  There is no rating decision susceptible of review 
for CUE.  See 38 C.F.R. § 3.105(a).  Nor do the duplicate 
materials trigger action as required upon timely receipt of 
original evidence after the Board receives the claims file in 
an appeal.  See 38 C.F.R. § 20.1304.


FINDING OF FACT

The appellant filed the claim leading to the grant of death 
pension benefits on February 19, 2004; no earlier claim is of 
record.


CONCLUSION OF LAW

The correct effective date of entitlement to death pension is 
February 19, 2004, with commencement of payments on March 1, 
2004.  38 U.S.C.A. § 5110(a), (d)(2) (West 2002); 38 C.F.R. 
§§ 3.31, 3.155, 3.400(c)(3)(ii) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist

The scope of VA's obligations to assist VA claimants to 
prosecute their cases is set out in the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)) (2006).

VA has no unmet notice duties under the VCAA in the instant 
case.  This appeal arises from an underlying claim of 
entitlement to death pension.  VA granted that claim in 
September 2004, assigning the effective date of the death 
pension in that decision.  Regarding whether such notice is 
required in an action for an earlier effective date, The U.S. 
Court of Appeals for Veterans Claims has clearly stated that 
"the statutory scheme contemplates that once a decision 
awarding service connection, a disability rating, and an 
effective date has been made, section 5103(a) notice has 
served its purpose, and its application is no longer required 
because the claim has already been substantiated."  Sutton 
v. Nicholson, 20 Vet. App. 419, 426 (2006) (quoting Dingess 
v. Nicholson, 19 Vet. App. 473, 490 (2006)).

In Sutton, supra, the claim was substantiated by the award of 
the underlying benefit even though the claim and the 
adjudication awarding the benefit and effective date predated 
enactment of section 5103(a).  In the instant case, VA 
provided section 5103(a) notice prior to adjudicating the 
claim for death pension and setting the effective date of the 
benefit.  If the grant of a benefit and effective date prior 
to enactment of the VCAA substantiated the claim and obviated 
the need for section 5103(a) benefits, the same result must 
appertain when the claimant received notice prior to the 
rating decision based upon which the substantiation of the 
claim is presumed.

It is noteworthy that nothing in the claims file prior to the 
adjudication of her death pension claim informed the 
appellant of the effective-date element of VA claims.  
Nonetheless, she demonstrated her actual knowledge of the 
factual and legal aspects of her case by proffering the 
factual and legal contentions pertinent to her claim.  Her 
contentions and arguments are sufficient proof that she has 
knowledge in fact of how to prosecute the claim, without 
prejudice from any lack of formal notice.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  See also Mayfield v. 
Nicholson, No. 02-1077 (Vet. App. Dec. 21, 2006). 

Therefore, the mandate of the VCAA to assist claimants to 
obtain evidence to substantiate a claim, at 38 U.S.C.A. 
§ 5103A, does not apply in this case, because the claim was 
previously substantiated when the appellant disagreed with 
the effective date.  See Sutton, 20 Vet. App. at 426.  VA's 
duty to obtain evidence in this case arises under the statute 
mandating development of a claim upon receipt of an NOD.  
38 U.S.C.A. § 7105(d).  In light of the operation of the 
presumption of regularity, discussed below, the facts of this 
case reveal that review of the veteran's claims file by the 
RO constituted all of the assistance to obtain evidence 
practicable in this case.

II.  Earlier Effective Date for Death Pension

The Secretary of Veterans Affairs shall pay a pension to the 
surviving spouse of a veteran of a period of war whose death 
was not due to a service-connected cause.  See 38 U.S.C.A. 
§ 1541.  The veteran died in August 2002.  In September 2004, 
VA granted the appellant death pension, effective February 
19, 2004, with payment to commence March 1, 2004, as 
prescribed by regulation governing the commencement of 
payments.  38 C.F.R. § 3.31.

The appellant expressed disagreement with effective date of 
her entitlement.  She averred that the law provides for 
payment of death pension from the first of the month in which 
the veteran died if a surviving spouse applies for death 
pension within one year after the death.  She alleged that 
she had filed a claim for death pension and submitted 
supporting documents in May 2003, within the year following 
the veteran's death, and should therefore be entitled to 
death pension effective from the first of August 2002.

The appellant mis-stated the law, but made a factual 
allegation which, if true, would entitle her to an effective 
date earlier than that current assigned.

The correct law governing the effective date of her death 
pension is as follows:

"The effective date of an award of death pension for which 
application is received within 45 days from the date of death 
shall be the first day of the month in which the death 
occurred."  38 U.S.C.A. § 5110(d)(2).  The implementing 
regulation provides that the effective date of death pension 
will be the date of VA receipt of the claim if the claim is 
received later than 45 days from the date of the veteran's 
death.  38 C.F.R. § 3.400(c)(3)(ii).  Thus, if the appellant 
were correct that she filed a claim in May 2003, the 
effective date of her pension benefit would be the date VA 
received the claim, not the first of the month in which the 
veteran died.

Government officials are presumed to have performed their 
regular duties in a regular manner.  Mindenhall v. Brown, 7 
Vet. App. 271 (1994).  The burden is upon the party asserting 
an administrative irregularity to produce evidence to rebut 
the presumption.  The mere assertion of a failure to 
correctly perform regular duties is not sufficient to rebut 
the presumption.  Id.

A letter from a surviving spouse reporting the death of a 
veteran and seeking benefits related to that death is an 
informal claim for benefits.  38 C.F.R. § 3.155.  The regular 
action taken byan RO upon receipt of such an informal claim 
is to file the communication in the late veteran's claims 
file, if one exists, and, pursuant to regulation, provide the 
claimant the form necessary to apply for the benefit 
identified in the informal claim.  38 C.F.R. §§ 3.150, 3.152.  
The veteran's claims file does not contain a letter received 
in May 2003, nor did VA furnish the form in May 2003 
necessary to apply for death pension.  Presuming regularity 
in the performance of the RO's official duties, the lack of 
the alleged informal-claim letter, or of any record of 
provision of a claims form, is evidence that the RO did not 
receive such a letter from the appellant in May 2003.

On February 19, 2004, according to the RO's date-stamp on the 
reverse of several documents, the RO received the appellant's 
letter reporting the death of the veteran the previous 
August, and requesting death pension, burial expenses, and an 
American flag.  The letter stated, "Enclosed herewith is 
Enlisted Records and Report of Separation and Certificate of 
death to substantiate the information."  A copy of a 
marriage contract was also enclosed.  Photocopies of the 
identified documents were attached.

Nothing in the letter explicitly or implicitly referred or 
alluded to a prior report of the veteran's death, or to an 
earlier application for death benefits by the appellant.  The 
appellant's April 21, 2004, letter requested the RO to 
provide a form, and she mentioned she had requested the form 
previously.  The appellant's April 14, 2005, letter to the RO 
stated she was inquiring about her substantive appeal "sent 
to your office on February 4, 2005 as of this date I have not 
received any reply."  Comparison of the language of the 
informal claim received February 19, 2004, with these two 
examples of follow-up letters is completely persuasive that 
the appellant ordinarily mentions prior communication in a 
letter reiterating a request for a benefit, service, or other 
action of interest to her.  Concomitantly, the lack of a 
reference, in the February 2004 informal claim, to a prior 
claim or statement on the same subject is very persuasive 
that there was no such prior statement.

The conclusion that the appellant did not file a claim prior 
to February 2004 is bolstered by the RO response to the 
February 2004 claim.  The RO notified the appellant in a 
letter dated February 25, 2004, that RO records showed the 
veteran's claims file was in storage in St. Louis, Missouri, 
indicating that she or the veteran had previously filed a 
claim for VA benefits which did not result in entitlement to 
benefits.  The letter enclosed a VA Form 21-534, which is an 
application for death benefits.  If the RO had received a 
claim for death pension in May 2003, it may be presumed that 
the letter advising her of the location of the veteran's 
claims file and providing a VA Form 21-534 would have issued 
at that time.

The appellant returned her completed VA Form 21-534 in April 
2004.  Item 33A of the form inquires whether the appellant 
had filed a claim previously with VA.  The appellant 
indicated she had not.

On February 14, 2005, attached to her VA Form 9 (substantive 
appeal), the RO received a handwritten letter from the 
veteran dated May 8, 2003, reporting the veteran's death in 
August 2002 and requesting death benefits and another hand 
written note on a smaller sheet of paper to the same effect 
and bearing the same date.  She also provided a typed or 
computer printed receipt from LBC EXPRESS - VIS, INC. dated 
May 8, 2003, for consignment of documents from the appellant 
addressed to the RO.  The receipt bears the legend, 
"SHIPPER'S COPY."

The undersigned finds that the letter dated May 8, 2003, and 
received February 14, 2005, is not probative evidence that VA 
received a claim for death pension in May 2003.  Even if it 
is evidence that the appellant consigned a document for 
delivery to VA to a private delivery service on May 8, 2003, 
the law governing effective dates provides that, unless 
certain exceptions apply, the effective date of entitlement 
to death pension is the date of receipt of the application 
for death pension.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400, 
(c)(3)(ii).  None of the exceptions applies.  A delay of 
nearly two years in delivery may give the appellant good 
cause for a complaint against the delivery service, but it 
does not permit VA to accept the long-belated receipt of the 
letter as establishing the date of the letter as the date of 
the claim.

Incidentally, the letters associated with the May 8, 2003, 
shipping receipt and submitted with the appellant's 
substantive appeal are originals in ballpoint pen ink.  It is 
not clear how the appellant came by the original letters 
allegedly submitted in May 2003.  It is also unclear why she 
had the shipper's copy of the shipping receipt, rather than 
the customer's copy.  The belated presentation of putatively 
original letters gives a distinct impression of 
inauthenticity, and they are not accepted as written on the 
date shown.

In sum, the preponderance of the evidence is that the 
appellant filed an informal claim for death pension in 
February 2004, which VA received February 19, 2004, and that 
she made, and VA received, no earlier application for death 
pension.  The correct effective date for the award of death 
pension is February 19, 2004, and March 1, 2004, is the 
correct date of commencement of payment of benefits.  
38 U.S.C.A. §§ 5110(a), (c)(2); 38 C.F.R. §§ 3.31, 3.400, 
(c)(3)(ii).



ORDER

An effective date earlier than February 19, 2004, for 
entitlement to death pension is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


